 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 3 iweedn@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 4 Costa Mesa, CA 92626-1993
   Telephone: 714-513-5100
 5 Facsimile:   714-513-5130

 6 Attorneys for Creditor and Plaintiff,
   MUFG UNION BANK, N.A.
 7
 8
                          UNITED STATES BANKRUPTCY COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11
12
13 In re                                              Case No. 15-50801 MEH

14 ROBERT BROWER, SR.,                                Chapter 11

15                      Debtor.

16
     MUFG UNION BANK, N.A.,
17                                                    Adv. Proc. No. 17-05044-MEH
                        Plaintiff,
18                                                    PLAINTIFF MUFG UNION BANK,
           v.                                         N.A.'S PRETRIAL CONFERENCE
19                                                    STATEMENT; DECLARATION OF
     ROBERT BROWER, SR., an individual,               ISAIAH Z. WEEDN
20   PATRICIA BROWER, an individual,
     COASTAL CYPRESS CORPORATION, a                   Trial Date: September 2, 2020
21   California corporation, COASTAL                  Time:       9:00 a.m.
     CYPRESS CORPORATION, a Delaware                  Court:      Hon. M. Elaine Hammond
22   corporation, AMERICAN COMMERCIAL                             Video Hearing
     PROPERTIES, INC., a Nevada
23   corporation, ANTHONY NOBLES, an
     individual, WILFRED "BUTCH"
24   LINDLEY, an individual, RICHARD
     BABCOCK, an individual, PATRICIA
25   BROWER TRUST, and DOES 1-50,
26                      Defendant.
27
28
                                                -1-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145       Filed: 08/12/20   Entered: 08/12/20 16:12:16
                                                             PLAINTIFF'S     PageCONFERENCE
                                                                         PRETRIAL 1 of
                                           8                                    STATEMENT
 1         As further detailed in the Declaration of Isaiah Z. Weedn and attached exhibits
 2 included herewith, plaintiff MUFG Union Bank, N.A. ("Plaintiff") attempted to meet and
 3 confer with remaining defendants Patricia Brower and Anthony Nobles (collectively
 4 "Defendants") in accordance with the Court's Amended Trial Scheduling Order [Dkt.
 5 #143], including by scheduling and holding two meet and confer calls, making initial
 6 disclosures of exhibits and witnesses, proposing stipulated facts, and circulating initial and
 7 revised drafts of a Joint Pretrial Conference Statement. (See Weedn Decl., ¶¶ 2-7.)
 8 Ultimately, Defendants' failure to provide substantive feedback or otherwise approve
 9 Plaintiff's draft Joint Pretrial Conference Statement led Plaintiff to conclude that it would
10 have to file its own Pretrial Conference Statement without Defendants' participation. 1
11 1.      PARTIES' STANDARD PRE-TRIAL MEET AND CONFER ISSUES
12 A.      Plaintiff's Proposed Stipulated Facts:
13         Plaintiff proposed to Defendants the following stipulated facts, which Plaintiff
14 believes have been established by undisputed documentary evidence and deposition
15 testimony, including materials previously filed with the Court:
16                1.     Mr. and Mrs. Brower were married in 1980.
17                2.     Coastal Cypress Corporation was founded as a California corporation
18                in 1982.
19                3.     Dr. Nobles caused $200,000 to be transferred to debtor Robert
20                Brower, Sr. and Mrs. Brower's joint personal bank account at Fremont Bank
21                on January 31, 2011.
22                4.     Mr. Brower caused $50,000 to be transferred from he and Mrs.
23                Brower's joint personal account to Coastal Cypress Corporation's ("Coastal")
24                bank account on February 4, 2011.
25
     1
26   Defendants' counsel stated during the parties last meet and confer call on Monday,
   August 10, 2020 that they intended to move for yet another continuance of trial for various
27 reasons. (Weedn Decl., ¶ 6.) However, Plaintiff is not aware of any such motion actually
   being filed as of the time this Pre-Trial Conference Statement was finalized for filing on
28 August 12.
                                                 -2-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145        Filed: 08/12/20   Entered: 08/12/20 16:12:16
                                                              PLAINTIFF'S     PageCONFERENCE
                                                                          PRETRIAL 2 of
                                            8                                         STATEMENT
 1                5.      On February 4, 2011, in his capacity as President of and on behalf of
 2                Coastal, Mr. Brower executed a promissory note in favor of himself (in his
 3                individual capacity) in the amount of $50,000 (the "Promissory Note").
 4                6.      Coastal repaid Mr. Brower all principle and interest due under the
 5                Promissory Note.
 6         Defendants never substantively responded to these proposed stipulated facts.
 7 B.      Plaintiff's List of Issues of Fact Remaining to Be Litigated:
 8         Based on the Court's Memorandum Decision on Motions for Summary Judgment
 9 (Dkt. #123) (the "MSJ Ruling"), Plaintiff proposed the following list of issues of fact
10 remaining to be litigated:
11                1.      Whether Dr. Nobles paid $50,000 and Coastal received that $50,000
12                in exchange for 50,000 shares of Coastal stock purportedly issued to Dr.
13                Nobles.
14                2.      Whether Mrs. Brower paid and Coastal received $125,000 in
15                exchange for 125,000 shares of Coastal stock.
16                3.      To the extent Mrs. Brower paid and Coastal received $125,000 in
17                exchange for 125,000 shares of Coastal stock, whether the $125,000 paid by
18                Mrs. Brower is traceable to her sole and separate property.
19         Though Defendants stated during the parties' initial meet and confer call that they
20 did not disagree with this list and never identified any additional issues of fact they
21 believed needed to be litigated, they never ultimately confirmed the foregoing list.
22 C.      Plaintiff's Issues Of Law Remaining To Be Litigated:
23         None. During initial meet and confer discussions and in the draft joint statement
24 Plaintiff circulated to Defendants, Plaintiff communicated its belief that all relevant issues
25 of law had already been resolved in the Court's MSJ Ruling (which was affirmed in its
26 entirety by the U.S. District Court). Again, Defendants did not disagree with this
27 assessment during meet and confer discussions, but never authorized Plaintiff to file a joint
28 statement reflecting as much.
                                                  -3-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145         Filed: 08/12/20   Entered: 08/12/20 16:12:16
                                                               PLAINTIFF'S     PageCONFERENCE
                                                                           PRETRIAL 3 of
                                             8                                        STATEMENT
 1 D.      Plaintiff Believes The Appropriate Measure Of Damages Is As Follows:
 2         Not applicable. Plaintiff is not seeking damages. Rather, Plaintiff is seeking a
 3 declaratory judgment that the alleged stock issuances to Defendants are void for lack of
 4 consideration. As to Mrs. Brower and to the extent the Court determines that she paid and
 5 Coastal received $125,000 in exchange for her alleged Coastal stock, Plaintiff is seeking a
 6 declaratory judgment that the $125,000 purportedly paid by Mrs. Brower is not traceable
 7 to her sole and separate property and is therefore community property and property of Mr.
 8 Brower's bankruptcy estate.
 9 E.      Witnesses To Be Called At Trial.
10         The transcripts of Robert Brower, Sr. and Anthony Nobles are admissible for any
11 reason pursuant to FRCP 32(a)(3). Accordingly, Plaintiff does not need to call any
12 witnesses at trial to prove its case. However, to the extent they intended to appear at trial,
13 Plaintiff timely disclosed to Defendants that it intended to call Robert Brower, Sr. and
14 Anthony Nobles to testify. Counsel for Dr. Nobles stated during the parties initial meet
15 and confer call that he thought Dr. Nobles might also call Richard Babcock to testify. No
16 other witnesses were identified.
17 F, G, & H.     Plaintiffs' Non-Testimonial evidence to be used at trial, including
18 documents and expert reports.
19         Transcripts of the depositions of Mr. Brower (taken in his individual capacity as
20 well as his capacity as an officer/representative of Coastal and/or American Commercial
21 Properties, Inc.), Dr. Nobles, and Richard Babcock will be lodged with the Court in
22 advance of trial and may be referenced during the proceedings.
23         Plaintiff anticipates introducing the below-listed exhibits at trial. Neither of the
24 Defendants have identified any exhibits they intend to introduce at trial nor have they
25 responded to Plaintiff's requests to stipulate to authenticity and/or admission of the exhibits
26 identified by Plaintiff. Though Defendants should not be permitted to belatedly identify or
27 introduce any exhibits, Plaintiff reserves the right to use any documents so-identified and
28 to designate additional exhibits in response thereto.
                                                  -4-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145        Filed: 08/12/20    Entered: 08/12/20 16:12:16
                                                               PLAINTIFF'S     PageCONFERENCE
                                                                           PRETRIAL 4 of
                                            8                                           STATEMENT
 1
 2 No.                 Description                 Stipulated to   Defendant's Objection(s)
 3                                                 Admission?             (if any)
     1.     Court's Memorandum Decision on
 4
             Motions for Summary Judgment
 5                      (Dkt. #123)
 6   2.           Court's March 22, 2017
           Memorandum Decision (Dkt. #47 in
 7
           MUFG Union Bank, N.A. v. Brower
 8                 - Adv. No. 15-05119)
 9   3.     Final Settlement Statement for Sale
           of Wine Estate Property dated April
10
               17, 2015 (Bates #CCC 075)
11   4.    Bank Statement dated 2/11/2011 for
12            Debtor and Mrs. Browers' Joint
              Account at Fremont Bank (Dkt.
13
                     #109-10, p. 14-16)
14   5.    Declaration of Anthony Nobles (with
15                exhibits) (Dkt. #113-4)
     6.    Supplemental Declaration of Robert
16
              Brower (without exhibits) (Dkt.
17                        #116-1)
18   7.     Copy of check #8948 from Debtor
            and Mrs. Brower's joint account to
19
             Coastal in the amount of $50,000
20                  (Dkt. #116-2, p. 27)
21   8.       $50,000 Promissory Note from
           Coastal to Debtor dated February 4,
22
                      2011 (CCC 124)
23   9.      Excerpt from Brower Deposition
24          Testimony re Promissory Note and
                    Repayment of Same
25
     10.    Declaration of Trust by Patricia A.
26          Brower of the Brower Trust (2015)
27               date June 30, 2015 (Bates
28           #ACP/Patty Brower 0020-0030)

                                                  -5-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145      Filed: 08/12/20      Entered: 08/12/20 16:12:16
                                                               PLAINTIFF'S     PageCONFERENCE
                                                                           PRETRIAL 5 of
                                          8                                       STATEMENT
 1   11.    Bank Statement dated 2-28-2011 for
 2           Coastal Account at Fremont Bank
            (Bates #UB0029061 and Dkt. #116-
 3
                         2, p. 26)
 4
 5 I.       Other matters that might affect the trial (Set forth additional matters, such as
 6 anticipated motions in limine, special scheduling of witnesses, objections to proposed
 7 testimony, etc.)
 8          None anticipated by Plaintiff at this time.
 9 2.       MEET AND CONFER ISSUES REGARDING REMOTE TRIAL
10          PROCEDURES
11 A.       Counsel Access to Technology

12          Plaintiff's counsel will have access to sufficient technology to conduct trial via

13 Zoom.
14 B.       Witness Access to Technology

15          In light of Defendants' failure to meaningfully participate in pre-trial meet and

16 confer discussions, Plaintiff anticipates that witnesses likely will not be called to testify at
17 trial.
18 C.       Presentation of Exhibits

19          Consistent with the Court's Amended Trial Order, Plaintiff's counsel will prepare

20 electronic exhibits that will be distributed to opposing counsel and the court prior to the
21 hearing and in accordance with the specifications set forth in sub-section 2D of the
22 Amended Trial Order. In light of the anticipated lack of witnesses, no arrangements need
23 to be made to assure witnesses' ability to view the exhibits.
24 Dated: August 12, 2020              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

25
                                            By:           /s/ Isaiah Z. Weedn
26
                                                          ISAIAH Z. WEEDN
27                                                 Attorneys for Creditor and Plaintiff
                                                       MUFG Union Bank, N.A.
28
                                                   -6-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145         Filed: 08/12/20   Entered: 08/12/20 16:12:16
                                                               PLAINTIFF'S     PageCONFERENCE
                                                                           PRETRIAL 6 of
                                             8                                            STATEMENT
 1                         DECLARATION OF ISAIAH Z. WEEDN
 2         I, Isaiah Z, Weedn, declare:
 3         1.     I am an attorney licensed to practice law in the State of California and am
 4 admitted before this Court. I am a special counsel with the law firm Sheppard Mullin
 5 Richter & Hampton LLP, counsel to MUFG Union Bank, N.A. ("Plaintiff"), the plaintiff in
 6 this adversary proceeding. I have been counsel of record for Plaintiff throughout this
 7 adversary proceeding as well as the preceding adversary proceeding MUFG Union Bank,
 8 N.A. v. Brower – Adv. No. 15-05119. I make this declaration in that capacity. The
 9 following facts are based upon my personal knowledge and if called to testify, I could and
10 would competently testify to such facts.
11         2.     I have attached hereto as Exhibits A through C true and correct copies of
12 three e-mail strings reflecting pre-trial meet and confer correspondence with Bobby Samini
13 and Steve Barber, counsel for Anthony Nobles and Patricia Brower, respectively. In
14 addition, I participated in two meet and confer conference calls with Mr. Samini and Mr.
15 Barber, the first on Wednesday, August 5, 2020 at 1:00 p.m. (which was also attended by
16 debtor Robert Brower, Sr.'s counsel of record, Ryan Stubbe) and the second on Monday,
17 August 10, 2020 at 1:00 p.m.
18         3.     As reflected in Exhibit A, I sent an e-mail on July 28, 2020 seeking to
19 schedule the pre-trial meet and confer conference call and also circulated a skeleton of the
20 Joint Pre-Trial Conference Statement with a list of Plaintiff's expected witnesses and
21 exhibits. Pursuant to the subsequent exchange of e-mails, we scheduled and subsequently
22 conducted the first meet and confer conference call on August 5. In advance of that call,
23 and as reflected in Exhibit B, I circulated a revised Joint Pre-Trial Conference Statement.
24         4.     During the first call on August 5, Mr. Samini noted that in addition to Mr.
25 Brower and Dr. Nobles, he thought he might call Richard Babcock to testify at trial.
26 Despite my multiple follow up attempts, neither Mr. Samini nor Mr. Barber have identified
27 any exhibits the Defendants intend to introduce at trial. Later on August 5 (at 10:41 p.m.),
28 and as reflected in Exhibit C, I circulated a revised copy of the Joint Pre-Trial Conference
                                                 -7-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145       Filed: 08/12/20   Entered: 08/12/20 16:12:16
                                                             PLAINTIFF'S     PageCONFERENCE
                                                                         PRETRIAL 7 of
                                           8                                         STATEMENT
 1 Statement adding, among other things, the only addition Defendants' counsel offered
 2 during the first conference call – Mr. Babcock's name to the witness list.
 3         5.     As further reflected in Exhibit C, I sent an e-mail on August 6, 2020 to
 4 Messrs. Samini and Barber reminding them that they had yet to identify any exhibits. I did
 5 not receive a response.
 6         6.     On Monday, August 10, 2020 at 1:00 p.m. I had a further meet and confer
 7 call with Messrs. Samini and Barber. They did not have anything substantive to add to the
 8 Joint Pre-Trial Conference Statement at that time. To the contrary, they indicated that
 9 there was some uncertainty as to their and/or their clients' availability for trial and that they
10 planned to seek a trial continuance. I responded by stating that Plaintiff would not
11 stipulate to a further trial continuance and would oppose any motion for continuance.
12         7.     In the wake of the August 10 call and in light of the uncertainty concerning
13 Mr. Brower and Dr. Nobles' availability for trial, I revised the Bank's exhibit list and, as
14 reflected in Exhibit C circulated a revised version of the Joint Pre-Trial Conference
15 Statement via e-mail on Tuesday, August 11. Therein I asked Messrs. Samini and Barber
16 to approve the Joint Pre-Trial Conference Statement and stated that I would file a Pre-Trial
17 Conference Statement on behalf of Plaintiff only if I did not hear back from them. As of
18 the time that I completed drafting this declaration (at approximately 12:40 p.m. on August
19 12, 2020), I have not received any response and have not seen any indication that the
20 Defendants have filed any motion to continue the trial.
21         I declare under penalty of perjury under the laws of the United States of America
22 that the foregoing is true and correct. Executed on August 12, 2020, at Santa Ana,
23 California.
24                                                          /s/ Isaiah Z. Weedn
25                                                          ISAIAH Z. WEEDN
26
27
28
                                                  -8-
Case:SMRH:4815-7227-1286.1
      17-05044 Doc# 145        Filed: 08/12/20    Entered: 08/12/20 16:12:16
                                                               PLAINTIFF'S     PageCONFERENCE
                                                                           PRETRIAL 8 of
                                            8                                           STATEMENT
